Citation Nr: 0830042	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-30 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial evaluation for chronic 
lumbosacral strain with pain radiating to the left hip, to 
include sacroiliitis with muscle spasm and left radiculopathy 
with piriformis syndrome, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from August 1978 to May 
1979 and from January to September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  A videoconference hearing was 
held before the undersigned Acting Veterans Law Judge in 
January 2007.  The Board denied service connection for a left 
hip and left pelvis condition in October 2007 and remanded 
the instant matter to the RO for additional development.  


FINDINGS OF FACT

1.  Prior to November 13, 2007, the veteran did not have 
forward flexion of her lumbar spine limited to 60 degrees or 
less; a combined range of motion of the thoracolumbar spine 
of not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

2.  From November 13, 2007, the veteran has forward flexion 
of her lumbar spine limited to 55 degrees with pain beginning 
at 35 degrees.  She does not have ankylosis of her 
thoracolumbar spine.  

3.  The veteran has not had separate compensable neurological 
manifestations of intervertebral disc syndrome during the 
course of the claim.  

4.  The veteran did not have incapacitating episodes of 
intervertebral disc syndrome  lasting at least 2 weeks but 
less than 4 weeks prior to November 13, 2007, nor has she had 
incapacitating episodes lasting at least 4 weeks but less 
than 6 weeks since November 13, 2007.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for chronic lumbosacral strain with pain radiating to 
the left hip, to include sacroiliitis with muscle spasm and 
left radiculopathy with piriformis syndrome, prior to 
November 13, 2007 are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5243 (2007).

2.  The criteria for a 20 percent rating for chronic 
lumbosacral strain with pain radiating to the left hip, to 
include sacroiliitis with muscle spasm and left radiculopathy 
with piriformis syndrome, from November 13, 2007 are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied.  A May 2004 letter to 
the veteran addressed all three notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the veteran of the evidence required to substantiate 
the claim and of the veteran's and VA's respective duties for 
obtaining evidence.

The veteran was not notified of effective dates for ratings 
and degrees of disability until March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, this was 
followed by a subsequent adjudication in February 2008.  The 
United States Court of Appeals of the Federal Circuit has 
held that once the underlying claim is granted, as is the 
case here, further notice as to downstream questions, such as 
the effective date, is not required.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, and examined the veteran in October 2004  
and November 2007.  VA has satisfied its assistance duties.

Rating criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

Diagnostic Code 5243 indicates to rate intervertebral disc 
syndrome either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  

The next higher, 20 percent rating under the General Rating 
Formula, requires forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, may be rated 
separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71, Plate V. 

The next higher, 20 percent rating, for intervertebral disc 
syndrome requires incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.
 
Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).



Analysis

The veteran has appealed the RO's November 2004 assignment of 
an initial 10 percent rating upon the grant of service 
connection, arguing that a higher initial rating is 
warranted.  The rating is effective from October 1, 2003.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disability changed on November 13, 2007, 
so staged ratings are warranted.

Prior to the November 2007 VA examination, the medical 
evidence, including the 2004 VA examination report, does not 
reflect forward flexion of the lumbar spine limited to 60 
degrees or less; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Instead, on VA examination in October 2004, the veteran 
flexed her lumbar spine to 90 degrees.  Lateral flexion was 
to 30 degrees bilaterally, and she had normal posture and 
gait.  She only had mild discomfort and pain.  She had no 
abnormal alignment, only mild degenerative changes, of the 
lumbosacral spine on private X-rays in January 2005.  

As of the November 13, 2007 VA examination, the criteria for 
a 20 percent rating under the General Rating Formula are met.  
On that date, the veteran's thoracolumbar spine flexion was 
only to 55 degrees, with pain beginning at 35 degrees.  

However, the criteria for the next higher, 40 percent rating, 
under the General Rating Formula, are not met.  The 40 
percent rating requires forward flexion of the thoracolumbar 
spine of 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  As noted above, the medical 
evidence does not show such significant limitation of motion 
at any time during the appeal period.  The 2007 VA 
examination report specifically noted no ankylosis.  The 
veteran had pain after repetitive use, but no additional loss 
of motion on repetitive motion.  

The veteran is not shown to have separate compensable 
neurological manifestations of intervertebral disc syndrome 
either prior to or from November 13, 2007.  The examiner in 
October 2004 indicated that her neurological examination was 
normal.  The November 2007 VA examiner indicated that sensory 
examination and reflexes of her lower extremities were 
normal.

The veteran is also not shown to warrant a higher rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  The veteran testified in 
January 2007 that she had stayed home 6 to 7 times in the 
last year for more than a week due to her back condition.  
However, there is no medical evidence showing that she has 
had any incapacitating episodes, defined by regulation as bed 
rest prescribed by a physician and treatment by a physician, 
during the course of the claim.  The examiner in November 
2007 indicated that she had had no such incapacitating 
episodes.  

In light of the above, a rating higher than 10 percent is not 
warranted under Diagnostic Code 5243 prior to November 13, 
2007, and a rating higher than 20 percent is not warranted 
from November 13, 2007.  The veteran feels that the October 
2004 examination report shows flexion limited by 10 degrees 
warranting a 40 percent rating.  However, the report 
indicates that motion was additionally limited by 10 degrees 
due to pain with repetitive flexing.  In other words, with 
pain due to repetition, lumbar spine flexion was still to 80 
degrees.  The report does not support a 40 percent rating.   

The veteran feels that a separate rating should be assigned 
for left thigh and hip impairment.  However, claims for 
separate ratings for left hip and left pelvis disorders were 
denied in an October 2007 Board decision.  Her hip was 
normal, including by X-ray, and it had no tenderness and a 
full range of motion on VA examination in October 2004.  She 
stated then that her hip discomfort always occurred when she 
had the back pain.  The examiner's opinion was that the 
veteran's complaints were attributable to referred pain from 
her back, not a left hip problem.  No sacroiliitis was 
diagnosed.  Hip flexion and extension were normal on VA 
examination in November 2007 and X-rays of the sacroiliac 
joints were unremarkable.  While an October 2006 private 
medical record indicates that the veteran has osteoporosis of 
her left hip, her private physician, M. C. Shirah, M.D. 
indicated in January 2007 that this was not related to her 
service-connected low back disorder.  

The preponderance of the evidence is against higher ratings 
than those indicated and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

A higher initial evaluation than 10 percent for chronic 
lumbosacral strain with pain radiating to the left hip, to 
include sacroiliitis with muscle spasm and left radiculopathy 
with piriformis syndrome, prior to November 13, 2007, is 
denied.

A 20 percent rating is granted for chronic lumbosacral strain 
with pain radiating to the left hip, to include sacroiliitis 
with muscle spasm and left radiculopathy with 
piriformas syndrome, from November 13, 2007, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


